MILLS, Judge.
The parties stipulated that Cook suffered a compensable, work-related injury on 12 July 1978. The employer/carrier (E/C) voluntarily accepted the claim and began timely payments to Cook based on a 40% permanent partial disability.
Subsequently, Cook claimed that her disability exceeded the 40% voluntarily paid by E/C. The deputy commissioner ordered that Cook should receive professional assistance in making a job search prior to his making any final adjudication of the claim. The firm of Watson, Deutsch & Associates, Inc., was retained to assist in the job search. That firm found a job for Cook making egg polls at Oriental Food Delicacies Company, but Cook left the job after only two hours, claiming she could no longer continue because of pain.
After a hearing, the deputy commissioner denied Cook’s claim for permanent total disability benefits. He chose to disbelieve Cook’s testimony and to accept that of other witnesses whose testimony showed that Cook was capable of performing the work.
The deputy commissioner’s findings are supported by competent, substantial evidence. Therefore, we will not disturb them on appeal.
AFFIRMED.
ROBERT L. SMITH, Jr., C.J., and McCORD, J., concur.